Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 2/11/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-15.

Specification
The disclosure is objected to because of the following informalities:
The replacement paragraph [0020] does not appear to correspond to the original paragraph [0020] but rather [0034].
Furthermore, the first sentence of this new [0020] does not make sense, specifically the description “and patterning one or more features (e.g., trenches; through-holes; single- damascene openings; double-damascene openings) therein” does not seem to complete the sentence.
After the initial description of “a dielectric layer”, all the subsequent references to it should be changed to “the dielectric layer”.
In [0056] there is an Nwell 206/306 in logic region 201/3101 described, and the examiner believes that these reference numerals need revision to be consistent with the remainder of the disclosure.
In [0068] there is a reference to Fig. 7B, but no such figure was included.

Appropriate correction is required.

Drawings
The drawings are objected to because of the following issues:
1. The structure 300, described in paragraph [0042] is not explicitly shown in Fig. 2B.
2. In Fig. 2A, it appears to show that part 217 is a part of a larger part 215, but the description at [0025] provides that 217 includes 215. Please provide clarification on how both of those concepts can be reconciled.
3. The examiner cannot see what part 230 is referring to in Fig. 2A, in spite of some description at [0036] because there does not seem to show part 230 being “provided there over” a source/drain features 228a/228b.
4. Part 218 is described as “drain contact 218” ([0041]), as a “an adjacent transistor 218” ([0036]), and as “a well tap 218” ([0025]).
5. The [0038, 39] description of “source portion 208” is not shown in Fig. 2A.
6. The [0038, 39] description of “a first portion of diode portion 215” and a “second portion” are not shown in the drawings as described.
7. The [0040] description of “angled or tapered sidewalls” are not shown in the drawings as described.
8. In Fig. 2B, it appears to show that part 317 is a part of a larger part 315, but the description at [0042] provides that 317 includes 315. Please provide clarification on how both of those concepts can be reconciled.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See those formal matters outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899